Citation Nr: 1229979	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-02 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1975 to September 1975 and on active duty from July 1979 to June 1983.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The claim was denied by the Board in a June 2010 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a Joint Motion for Remand (JMR).  In an April 2011 Order, the Court remanded the Board's June 2010 decision for compliance with instructions provided in the JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant presented testimony at a hearing at the RO before an Acting Veteran's Law Judge in April 2010.  The Acting Veteran's Law Judge who conducted the hearing is no longer employed by the Board.  In July 2012, the appellant was informed of this fact and of his right to request a hearing to be conducted by a Veteran's Law Judge who will decide his case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In a response received by the Board in July 2012, the Veteran indicated that he wished to testify at a hearing at the RO before a Veterans Law Judge (Travel Board hearing). 

To ensure that full compliance with due process requirements has been met, the case is hereby REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing, or videoconference hearing if he should subsequently request one instead.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


